Citation Nr: 0521566	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-34 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of herniated 
nucleus pulposus, L4-5, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1970 until 
September 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

It is observed that, in correspondence dated in April 2005, 
the veteran withdrew a pending claim of entitlement to an 
increased evaluation for hearing loss.  In that same 
statement, he raiseed a claim for service connection for 
depression, as secondarily due to the service-connected low 
back disability.  This matter has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
residuals of herniated nucleus pulposus have been manifested 
by subjective complaints of pain, with radiation to the lower 
extremities, productive of no more than moderate limitation 
of motion, with no more than mild neurological deficit.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 40 percent for residuals of herniated nucleus pulposus 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71 Diagnostic Code 5293 
(as in effect from September 23, 2002 until September 26, 
2003); 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5242, 5243 
(2004).

2.  From September 26, 2003, the criteria for entitlement to 
a separate 10 percent evaluation for neurologic 
manifestations of the veteran's residuals of herniated 
nucleus pulposus have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Codes 5243, Note (1), 8520, 8521, 
8524, 8525, and 8526 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in December 2002 and December 2003 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to the 
issuance of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, lay statements are 
affiliated with the claims folder.  Moreover, the veteran's 
own statements in support of his claim are of record, 
including a transcript of the veteran's April 2005 hearing 
before the undersigned.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating Musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Procedural background

The veteran was initially awarded service connection for 
postoperative herniated nucleus pulposus at left L4-5 in a 
January 1974 rating decision.  A 10 percent evaluation was 
assigned.  Subsequently, the veteran sought an increased 
rating, and in January 1990 the RO awarded 20 percent for 
that disability, effective January 1990.  Several years 
later, the veteran again raised a claim of entitlement to an 
increased rating for his service-connected low back 
disability.  In a May 2001 rating action, his disability 
evaluation was increased to 40 percent, effective February 
2001.  The veteran did not appeal that determination.  

Finally, in statements dated in November 2002 and December 
2002, the veteran again claimed entitlement to an increased 
rating for residuals of herniated nucleus pulposus.  His 
claim was denied in a February 2003 rating action.  The 
veteran disagreed with that determination and initiated an 
appeal. 

Factual background

Testimonial evidence

In a November 2002 statement, the veteran reported constant 
back pain that radiates down his legs.  He stated that he 
felt as though he would collapse, due to the loss of feeling 
in his lower extremities.  He further stated that walking was 
extremely difficult, and that even driving was a problem.  
Upon returning from work each evening he had to lie down and 
take pain pills.

The veteran further described his symptomatology in a 
December 2002 communication.  He indicated that his shooting 
pains were worse in the right leg.  The pain was most severe 
in the calf, behind the knee and in his foot.  He stated that 
his back pain was so severe that he could hardly walk.   A 
subsequent May 2003 correspondence noted that pain medication 
did not relieve his symptoms.  He stated that walking over 
100 yards caused severe pain.  Moreover, he could only drive 
in his truck for 15 minutes before he had to stop due to 
pain.  While at work, or while walking, his pain was at a 
level of 6-7 out of 10 during the day.  His pain rose t0 9-10 
when driving.   

Lay statements of record also address the veteran's back 
symptomatology.  In a statement written by the veteran's 
wife, she commented that he could not walk as far as he used 
to, and that walking caused him pain.  She also stated that 
the veteran was in obvious pain while driving his truck.  At 
times, he would come home from work in such severe pain that 
he would cry.  A second statement, from a co-worker, attested 
to the fact that the veteran walked with a limp and dragged 
his foot.  On several occasions in the workplace, she 
observed the veteran to be in apparent pain.  

In April 2005, the veteran offered testimony at a hearing 
before the undersigned.  The veteran explained that his low 
back disability was causing cramps and twitching in his legs, 
disturbing his sleep.  (Transcript "T," at 4).  Such 
twitching occurred nightly, regardless of his activity level 
during the day.  (T. at 12).  He explained that he was taking 
several types of medication for his back pain, including pain 
killers, sleeping aids and a pill that calmed the nerves in 
his spinal column.  The veteran reported that his inability 
to sleep was greatly affecting his quality of life. (T. at 
5).  He did comment that his new regime of medication had 
improved his sleep.  (T. at 6).  

Regarding his pain, the veteran stated that when he was not 
exerting himself excessively, the discomfort was a 3-4 in 
severity.  (T. at 7).  After exertion, such as planting in a 
garden, it rose to a 10.  He added that he had mowed his lawn 
the previous day and the pain elicited by such exertion 
required him to lie on the sofa for a couple of hours.  He 
also stated that he was suffering incapacitating episodes of 
back pain toward the end of his career in the Post Office.  
(T. at 8).  He stated that, since leaving that position, he 
had less difficulty with walking.  (T. at 9).  He walked some 
with his wife and experienced "normal back pain" while 
doing so.  The veteran also indicated some problems with 
driving.  (T. at 10).  

Regarding current employment, the veteran worked 32 hours per 
week as an assistant schoolteacher.  

With respect to treatment, the veteran commented that he was 
scheduled to receive a new type of epidural from the VA pain 
clinic.  (T. at 9).  

Also at the April 2005 hearing, the veteran's wife attested 
for his pain symptoms.  She stated that at times his pain was 
so severe that he would cry.  (T. at 15).  She also noted 
that he limped and had to lie down on the couch frequently.  
The veteran also confirmed that he had some symptoms of foot 
drag.  (T. at 16).  He also reported some incontinence.  

Medical evidence 

The veteran was examined by VA in April 2001.  He had 
complaints of chronic lumbosacral pain.  Such pain worsened 
with lifting or bending.  He did not use any crutches, brace 
or cane.  For pain, he took Motrin and Tylenol.  

Objectively, there was pain on palpation at L4-5 and L5-S1 
with painful and limited range of motion.  He had forward 
flexion to 75 degrees, extension to 20 degrees, lateral 
flexion left and right to 30 degrees and rotation left and 
right to 30 degrees.  There was no spasm of the paravertebral 
muscles.  

Neurologically, deep tendon reflexes were 2+ and equal 
bilaterally.  He was able to tiptoe and stay on his heels.  
His gait was normal.  Straight leg was negative and pinprick 
tests showed normal skin sensitivity.  

VA outpatient treatment reports dated in October 2002 show 
complaints of low back discomfort with shooting pains.  There 
was no neurological deficit of the lower extremities.  Motor 
and sensory findings were also normal, as was the veteran's 
gait.  

A VA MRI of the lumbar spine taken in October 2002 revealed 
multilevel degenerative disc changes compatible with 
spondylosis from L1-S1.  There was also a loss of lordotic 
curvature, probably secondary to a combination of pain, 
spasm, and spondylosis.  Finally, there was acquired central 
canal narrowing at L4-5 and L5-S1 and leftward foraminal disc 
protrusions at L2-3 and L3-4. 

A January 2003 private treatment report written by I. S. C., 
M.D., noted complaints of recurrent low back pain radiating 
into the lower extremities, greater on the right.  The 
veteran's back pain radiated to the right buttock, dorsal 
thigh and calf, with intermittent numbness of the dorsum of 
the foot, especially the right big toe.  His pain was 
primarily in the buttock and dorsal thigh and was most 
noticeable when he was sitting or driving. 

Objectively, there was diffuse tenderness of the lumbar 
paraspinal region.  Straight leg raise was positive on the 
right at 60 degrees, and negative on the left.  Knee reflexes 
were -1.  Ankle reflexes were -2 on the right and -1 on the 
left.  He had -1 hypesthesias of the right lateral calf.  He 
tended to give way upon examination of the anterior tibialis 
and quadriceps, which could be partially due to pain.  The 
impression was right lumbar radiculopathy, status post left 
L4 laminectomy and discectomy, and severe marked bilateral 
degenerative disc disease.

The veteran was examined by VA in January 2003.  He reported 
with complaints of increased pain in the lumbosacral spine 
radiating to the right sacroiliac joint and the right leg.  
He had no complaints of numbness.  

Objectively, there was pain on palpation over L4, L5 and S1 
with a painful and limited range of motion.  He had forward 
flexion to 70 degrees, extension to 15 degrees, lateral 
flexion to 30 degrees right and left, and rotation to 30 
degrees right and left.  There was no spasm of the 
paravertebral muscles.  

Neurologically, the deep tendon reflexes were 2+ and equal 
bilaterally.  Straight leg raise was negative.  The veteran 
could tiptoe and stand on his heels.  The pinprick test 
revealed normal skin sensitivity.  His gait was normal and he 
walked without assistive devices.  

VA outpatient treatment reports dated in 2003 reveal care for 
low back pain.  A January 2003 report indicated that the 
veteran had back pain with any degree of walking.  

An MRI taken at the Lutheran Hospital of Indiana in February 
2003 contained impressions of severe spinal stenosis at the 
L5-S1 level, along with multilevel degenerative disc disease 
with mild posterior bulging seen at multiple levels.  Facet 
joint arthopathy was also indicated.

An April 2003 VA outpatient treatment report indicated that, 
periodically, the veteran's back pain prevented him from 
walking, sitting or engaging in any activity.  Another April 
2003 report contained complaints of back spasms and dragging 
of the right leg with ambulation.  Such records also revealed 
that the veteran was taking pain medication and muscle 
relaxers and was using hot packs and pelvic traction.

A May 2003 VA physical therapy report indicated treatment 
involving a hot pack and pelvic traction.  The veteran stated 
that his pain was a 10 even after such therapy.  

A June 2003 report indicated complaints of severe pain with 
walking greater than one-quarter mile.  At that time, the 
veteran rated his pain as a 3-4 out of 10, but he indicated 
that it could escalate to 10 out of 10 when aggravated.  He 
described the pain as burning and sharp and it was triggered 
by driving, walking or working for 8 hours.  Objectively, the 
veteran had a normal gait and could walk on his heels and his 
toes without difficulty.  He could heel-to-toe walk with his 
eyes open and closed.  

The veteran was most recently examined by VA in July 2003.  
At that time, he had a mildly positive straight leg raise on 
the right.  There was also a decreased pin examination in the 
L4 distribution on the right side.  His reflexes were normal, 
as was motor examination.  His gait was guarded but normal.
 
A November 2003 VA outpatient treatment report indicated a 
pain assessment of 6 out of 10.  The veteran stated that his 
back pain radiated to the medial side of the right foot and 
was exacerbated by walking and standing.  Alleviating factors 
were rest and medication.  An additional November 2003 
outpatient record revealed a pain intensity score of 5 out of 
10, with medication.  That report noted that the veteran had 
undergone a series of lumbar epidural steroid injections for 
back pain management.



Analysis

The veteran is currently assigned a 40 percent evaluation for 
residuals of herniated nucleus pulposus, pursuant to 
Diagnostic Code 5293.  

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider the veteran's increased rating 
claim under the rating criteria as they existed prior to 
September 23, 2002. 

Under Diagnostic Code 5293, as it existed prior to September 
23, 2002, a 40 percent evaluation is for application in the 
case of severe intervertebral disc syndrome with recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 60 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  Indeed, the criteria 
for a 60 percent evaluation include evidence of demonstrable 
muscle spasm.  Here, the competent evidence fails to 
objectively demonstrate back spasms.  In fact, an April 2001 
VA examination report reveals that there was no spasm of the 
paravertebral muscles.  No other evidence shows back spasms.

The evidence of record also fails to show an absent ankle 
jerk.  To the contrary, reflexes were 2+ upon VA examination 
in April 2001.  Additionally, the evidence shows no motor or 
sensory deficit for the period prior to September 23, 2002.  
Neurologically, the veteran had a negative straight leg raise 
upon VA examination in April 2001.  

The Board has also considered whether an increased evaluation 
is warranted based on  additional functional loss due to 
factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Such provisions are 
relevant here because Diagnostic Code 5293 in part involves 
inquiry into the resulting loss of range of motion due to 
nerve defects and resulting pain associated with injury to 
the sciatic nerve.  See VAOGCPREC 36-97.  

Here, the veteran has consistently complained of severe pain 
in his low back, radiating to his lower extremities.  The 
claims file also contains statements from the veteran's wife 
and also a co-worker describing their observations of the 
veteran's discomfort.  The Board does acknowledge such pain, 
which is precipitated with walking or driving and which can 
reach a 10 out of 10 in intensity.  Moreover, such pain 
interfered with sleep and necessitated a regimen of several 
medications.  Nevertheless, the test for a higher rating 
under DeLuca is not pain in and of itself, but the additional 
functional limitation that such pain causes.  Here, the 
objective evidence does not reveal findings of additional 
limited function such as to warrant a higher rating.  Indeed, 
the objective evidence as noted in the April 2001 VA 
examination report shows the veteran's gait to be normal.  
Further, the veteran was able to stand and walk on his 
tiptoes and heels.  Moreover, he did not require any 
assistive devices for ambulation.

Based on the foregoing, then, the competent evidence does not 
support an increased evaluation under the old version of 
Diagnostic Code 5293, in effect prior to September 23, 2002.  
Rather, the evidence reflects a disability picture 
commensurate with the currently assigned 40 percent 
evaluation.  

The Board has also considered whether any alternate Code 
sections may afford the veteran an increase rating during the 
period in question.  However, as the medical evidence does 
not establish ankylosis, Diagnostic Codes 5286 and 5289 are 
not for application.  The only other potentially applicable 
Diagnostic Codes with respect to the veteran's service-
connected osteoarthritis of the lumbosacral spine with 
recurrent disc herniation, L4-5, are Diagnostic Codes 5292 
for limitation of lumbar spine motion, and 5295 for 
lumbosacral strain.  However, these Code sections do not 
provide a rating in excess of 40 percent.   

Based on all of the foregoing, then, the Board finds that the 
veteran's disability picture during the period in question 
most nearly approximates the currently assigned 40 percent 
evaluation under Diagnostic Code 5293 and that there is no 
basis for assignment of the next-higher 60 percent 
evaluation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's residuals of herniated 
nucleus pulposus.  One relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  That 
section provides a 10 percent rating for slight limitation of 
motion.  A 20 percent evaluation applies for moderate 
limitation of motion.  Finally, a 40 percent evaluation is 
warranted where the evidence demonstrates severe limitation 
of motion.  

In the present case, the evidence supports a finding of 
moderate limitation of motion during the period in question.  
Indeed, upon VA examination in January 2003, 
the veteran's range of motion was as follows: flexion from 0 
to 70 degrees; extension at the waist from 0 to 15 degrees; 
lateral bending from 0 to 30 degrees; and, bilateral rotation 
from 0 to 30 degrees.  

In determining that the above range of motion findings were 
consistent with moderate limitation of motion, the Board 
considered the extent of additional limitation of function 
due to factors such as pain and weakness.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Here, the January 2003 examination report indicated 
painful motion.  Moreover, a private examination in January 
2003, indicated that the veteran tended to give way upon 
examination of the anterior tibialis and quadriceps, which 
could be partially due to pain.  

With further regard to the veteran's low back pain, the 
claims file contains statements from the veteran's wife and 
also a co-worker describing their observations of the 
veteran's discomfort.  His pain, which is precipitated with 
walking or driving, can reach a 10 out of 10 in intensity.  
Moreover, such pain interfered with sleep and necessitated a 
regimen of several medications.  Therefore, when factoring in 
the limitations caused by such discomfort, and the 
objectively demonstrated loss of range of motion, a 20 
percent evaluation under 5292 is for application for the 
orthopedic manifestations of the veteran's residuals of 
herniated nucleus pulposus.  

It is further noted that no alternate Code sections afford a 
rating in excess of 20 percent for the orthopedic 
manifestations of the veteran's low back disability.  Indeed, 
as the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  
Moreover, there is no showing of listing of the whole spine 
to one side, marked limitation of forward bending in standing 
position, positive Goldthwaite's sign, or abnormal mobility 
on forced motion, to warrant a higher rating under Diagnostic 
Code 5295, for lumbosacral strain.  There are no other 
relevant Code sections to consider.  

The Board will now determine an appropriate rating for the 
veteran's residuals of herniated nucleus pulposus.  

In the present case, the veteran's neurological complaints 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

As previously discussed, the objective evidence during the 
period in question reveals some neurological deficit, to 
include positive straight leg raise on the right. -1 
hyperesthesia of the right lateral calf and decreased pin 
examination in the L4 distribution on the right side.   

The Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations of 
the veteran's service-connected residuals of herniated 
nucleus pulposus.  In so concluding, it is noted that VA 
examination in July 2003 noted the straight leg test to be 
only mildly positive.  That examination also showed that 
reflexes and motor examination were normal.   Moreover, while 
decreased pinprick was noted at that time, other records 
indicate intact sensation.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the veteran is entitled to 
a 10 percent rating under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations of the 
disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
residuals of herniated nucleus pulposus.  It has been 
determined that the veteran is entitled to a 20 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation under Diagnostic Code 8520, 8521, 8524, 8525 or 
8526 for the neurologic manifestations.  Those separate 
orthopedic manifestation and neurologic manifestation ratings 
must now be combined under 38 C.F.R. § 4.25, along with all 
other service-connected disabilities.  In the present case, 
the veteran has no other compensable ratings in effect during 
the period in question.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 20 percent (orthopedic 
manifestations of his low back disability), and 10 percent 
(neurological manifestations of his low back disability) an 
evaluation of 30 percent is derived.  This combined rating 
does not exceed the 40 percent evaluation rating currently in 
effect for this period.  Thus, the revised version of 
Diagnostic Code 5293 in effect from September 23, 2002 
through September 25, 2003, does not afford a basis for an 
increased rating.  As such, a grant of separate ratings for 
orthopedic and neurologic manifestations of the veteran's low 
back disability is not for application.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, a 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  Finally, unfavorable 
ankylosis of the entire spine warrants a 100 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the lumbar spine is required in order for the 
veteran to qualify for the next-higher 50 percent evaluation 
under the General Rating Formula for Disabilities of the 
Spine.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to no more than a 
40 percent evaluation for his service-connected residuals of 
herniated nucleus pulposus for the period from September 26, 
2003.  However, as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.  

As previously discussed, the evidence of record contains 
findings of positive straight leg raise and decreased 
sensation to pinprick.  Therefore, based on these findings, a 
10 percent separate evaluation for neurologic manifestations 
is warranted beginning September 26, 2003, pursuant to 
Diagnostic Code 8520, 8521, 8524, 8525 or 8526.  For the 
reasons already discussed, the evidence fails to support a 
rating in excess of that amount for the veteran's neurologic 
manifestations of his back disability.  

In conclusion, for the reasons discussed above, the Board 
finds that the veteran's currently assigned 40 percent 
evaluation for residuals of herniated nucleus pulposus is 
appropriate over the entirety of the appeal period.  The two 
revisions to the schedular criteria do not enable a higher 
rating.  However, note (1) of the criteria effective 
September 26, 2003, does afford a separate rating for the 
veteran's neurologic symptoms.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is further noted that the April 2001 VA examination report 
noted a surgical scar in the lower back area.  For this 
reason, the Board has considered whether a separate 
evaluation for the scar was appropriate.  However, the 
evidence does not reveal any symptomatology. nor has the 
veteran contended any disability as a result of the scar.  
Indeed, the scar was described as well-healed.  Thus, without 
a showing of symptomatology that is distinct and separate 
from that of the back disability, a separate scar rating is 
not justified.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2004).   

Finally, the evidence does not reflect that, at any time 
during the appeal, the veteran's residuals of herniated 
nucleus pulposus, caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.


ORDER

An evaluation in excess of 40 percent for residuals of 
herniated nucleus pulposus is denied.

From September 26, 2003, a separate rating for neurological 
manifestations of the veteran's residuals of herniated 
nucleus pulposus is granted, subject to governing criteria 
applicable to the payment of monetary benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


